

EXHIBIT 10.46


FOURTH AMENDMENT TO
ST. MARY LAND & EXPLORATION COMPANY
EMPLOYEE STOCK PURCHASE PLAN


This document shall constitute the Fourth Amendment (the “Amendment”) to the St.
Mary Land & Exploration Company Employee Stock Purchase Plan dated effective
January 1, 1998, and adopted by the Board of Directors of St. Mary Land &
Exploration Company on September 18, 1997, as previously amended (the “Plan”).
 
Pursuant to Article XIII of the Plan, the Board of Directors may at any time and
from time to time amend or modify the Plan, provided that such amendment or
modification does not adversely affect any outstanding Option under the
Plan.  The Board of Directors hereby amends the Plan as follows:
 
1.   Section 3.3 of the Plan is amended to read as follows:


3.3          Restrictions on Participation.  Notwithstanding any provisions of
the Plan to the contrary, no Employee shall be granted an Option


(a) if, immediately after the grant, such employee would own Stock or hold
outstanding Options to purchase Stock possessing 5% or more of the total
combined voting power or value of all classes of stock of the Company (for
purposes of this paragraph, the rules of Section 424(d) of the Code shall apply
in determining stock ownership of any Employee),


(b) which permits his rights to purchase Stock under all employee stock purchase
plans of the Company to accrue at a rate which exceeds $25,000 in fair market
value of the Stock (determined at the time such option is granted) for each
calendar year in which such Option is outstanding, or


(c) which permits an Employee to purchase in excess of 2,500 shares in such
Offering.


2.    This Fourth Amendment shall be effective immediately with respect to all
Offerings under the Plan commencing on or after January 1, 2010.


3.   In all other respects, the Plan is republished and reaffirmed.  Capitalized
terms used but not defined herein shall have the meanings ascribed to such terms
in the Plan.


This Fourth Amendment to the Plan was adopted by the Compensation Committee of
the Board of Directors on December 29, 2009, and approved by the Board of
Directors of St. Mary Land & Exploration Company on December 30, 2009.
 
ST. MARY LAND & EXPLORATION COMPANY




By:       /s/ JOHN
MONARK                                                         
John Monark,
Vice President Human Resources
